918 F.2d 957
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard HOOKER, Sandra Hooker, Plaintiffs-Appellants,Fair Housing Contact Service, Plaintiff,v.Terry WEATHER, (In his individual and official capacity andas Co-Owner), Shamrock Motel, (In its individual andofficial capacity as Co-Owner), John Doe, (In his individualand official capacity as Co-Owner), Defendants-Appellees.
No. 90-3957.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1990.

Before KEITH and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiffs appeal dismissal of their action under the Fair Housing Act.  The district court entered its order of dismissal on September 27, 1990.  On October 5, 1990, within ten days as computed under Fed.R.Civ.P. 6(a), the plaintiffs filed a motion to alter the judgment.  While that motion was pending, the plaintiffs filed their notice of appeal.


2
If a timely motion to alter or amend the judgment is filed in the district court by any party, the time for appeal shall run from entry of the order granting or denying such motion.  Fed.R.App.P. 4(a)(4).  A notice of appeal filed before the disposition of such a motion shall have no effect.  Id.;  see also Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  A new notice of appeal must be filed within the prescribed time measured from entry of the order disposing of the motion.  Fed.R.App.P. 4(a)(4).


3
It is therefore ORDERED that this appeal is dismissed as premature, without prejudice to the plaintiffs' right to timely perfect an appeal following the district court's disposition of the motion to alter judgment.  Rule 9(b)(1), Local Rules of the Sixth Circuit.